  Case 17-17970         Doc 67     Filed 11/20/18 Entered 11/20/18 09:38:17              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-17970
         KIMBERLY G KING

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/13/2017.

         2) The plan was confirmed on 03/01/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/18/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-17970        Doc 67       Filed 11/20/18 Entered 11/20/18 09:38:17                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $4,300.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $4,300.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,686.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $194.00
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,880.00

Attorney fees paid and disclosed by debtor:                  $190.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN INFOSOURCE              Unsecured         711.00           NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE        Unsecured           0.00           NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE        Unsecured         400.00        835.95          835.95           0.00       0.00
AMERICASH LOANS LLC              Unsecured     12,884.00            NA              NA            0.00       0.00
ANTOINETTE EUGENE                Unsecured      5,913.00            NA              NA            0.00       0.00
AT & T CREDIT MANAGEMENT         Unsecured         165.00           NA              NA            0.00       0.00
AT & T CREDIT MANAGEMENT         Unsecured          64.00           NA              NA            0.00       0.00
ATLANTIC CREDIT & FINANCE        Unsecured      1,816.00            NA              NA            0.00       0.00
BANK OF AMERICA                  Unsecured         500.00           NA              NA            0.00       0.00
BUCKEYE CHECK CASHING            Unsecured            NA            NA           978.63           0.00       0.00
BUCKEYE CHECK CASHING            Secured           600.00        978.63          978.63           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      8,590.00     30,149.69        30,149.69           0.00       0.00
CNAC                             Unsecured           0.00           NA              NA            0.00       0.00
COMCAST                          Unsecured         350.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         600.00      1,383.14        1,383.14           0.00       0.00
CORPORATE                        Unsecured      1,173.00            NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured           0.00           NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured      6,746.00       7,340.14        7,340.14           0.00       0.00
DRIVE FIN                        Unsecured           0.00           NA              NA            0.00       0.00
FAIRBANK CREDIT UNION            Unsecured           0.00           NA              NA            0.00       0.00
FAIRBANK CREDIT UNION            Unsecured           0.00           NA              NA            0.00       0.00
HSBC                             Unsecured           0.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority          750.00      2,920.82        2,920.82           0.00       0.00
IL DEPT OF REVENUE               Priority             NA       3,607.00        3,607.00           0.00       0.00
IL DEPT OF REVENUE               Unsecured      9,250.00     10,104.23        10,104.23           0.00       0.00
INTERNAL REVENUE SERVICE         Secured              NA       2,900.00        2,900.00        420.00        0.00
INTERNAL REVENUE SERVICE         Priority       2,000.00     16,454.64        16,454.64           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured     68,000.00     77,663.48        77,663.48           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA       1,225.09        1,225.09           0.00       0.00
MEDICAL KATZ GERSHENZON          Unsecured          53.00           NA              NA            0.00       0.00
NEW AGE FURNITURE                Unsecured      1,200.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-17970       Doc 67        Filed 11/20/18 Entered 11/20/18 09:38:17                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal       Int.
Name                                Class    Scheduled        Asserted      Allowed         Paid          Paid
PATHOLOGY CONSULTANTS OF CHI     Unsecured         365.00             NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,890.00         1,323.06     1,323.06            0.00        0.00
PLS                              Unsecured         300.00             NA           NA             0.00        0.00
PRAIRIE ANESTHESIA               Unsecured          80.00             NA           NA             0.00        0.00
SBC                              Unsecured         421.00             NA           NA             0.00        0.00
TCF BANK                         Unsecured         500.00             NA           NA             0.00        0.00
UNIVERSAL LENDERS INC            Unsecured      3,130.00              NA           NA             0.00        0.00
UNIVERSITY OF CHICAGO HOSPITAL   Unsecured         615.00             NA           NA             0.00        0.00
US CELLULAR                      Unsecured           0.00             NA           NA             0.00        0.00
VANGUARD ALAMO RENT A CAR        Unsecured      1,558.00              NA           NA             0.00        0.00
VANGUARD ALAMO RENT A CAR        Unsecured         312.00             NA           NA             0.00        0.00
VILLAGE OF HOMEWOOD              Unsecured         250.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00              $0.00                  $0.00
      Mortgage Arrearage                                        $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                                   $0.00              $0.00                  $0.00
      All Other Secured                                     $3,878.63            $420.00                  $0.00
TOTAL SECURED:                                              $3,878.63            $420.00                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                    $0.00               $0.00
       Domestic Support Ongoing                              $0.00                    $0.00               $0.00
       All Other Priority                               $22,982.46                    $0.00               $0.00
TOTAL PRIORITY:                                         $22,982.46                    $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $131,003.41                    $0.00               $0.00


Disbursements:

       Expenses of Administration                                $3,880.00
       Disbursements to Creditors                                  $420.00

TOTAL DISBURSEMENTS :                                                                             $4,300.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-17970         Doc 67      Filed 11/20/18 Entered 11/20/18 09:38:17                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/20/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
